                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


DOUGLAS FELDE,

              Plaintiff,

     v.                                                 Case No. 18-CV-84

MILWAUKEE COUNTY, CHRISTOPHER
LUKAS, KENNETH SKOWRONSKI,
TIMOTHY BROWN and MARCUS BROWN,

              Defendants.


   DECISION AND ORDER ON DEFENDANTS’ MOTIONS TO DISMISS AND
     PLAINTIFF’S MOTION FOR LEAVE TO FILE A SECOND AMENDED
                           COMPLAINT


       Douglas Felde alleges violations of Title VII, the Fourteenth Amendment, the

Americans with Disabilities Act, and the Rehabilitation Act by Milwaukee County and four

individual defendants. Defendants Milwaukee County, Christopher Lukas, Kenneth

Skowronski, and Timothy Brown move to partially dismiss Felde’s amended complaint for

failure to state a claim. (Docket # 23.) Defendant Marcus Brown also moves to dismiss the

amended complaint for failure to state a claim. (Docket # 31.)

       Felde argues against dismissal of his amended complaint. (Docket # 25, Docket #

34.) He also moves for leave to submit a second amended complaint in the event that I find

his first amended complaint does not state a claim. The defendants oppose the motion for

leave to file a second amended complaint, arguing that it should be denied on the grounds

of undue delay and futility. (Docket # 37.)
        For the reasons I explain below, I find that Felde’s first amended complaint survives

the defendants’ motions to dismiss. Thus, I need not consider Felde’s motion to file a

second amended complaint.

                                     BACKGROUND

        Felde’s amended complaint alleges that while he was an Airport Maintenance

Worker at General Mitchell International Airport, coworkers and supervisors regularly

bullied, harassed, assaulted, and otherwise humiliated him for being gay. (Docket # 20 ¶¶

20–93.) Felde describes in detail instances of sexual harassment as well as patterns of sexual

harassment and bullying that he alleges occurred over years. (Id.) Felde alleges that the

management and supervisory staff either directly participated in and/or deliberately ignored

the anti-gay harassment and bullying against him. (Id. ¶¶ 52–67, 76–80, 84, 86, 91–93.)

Felde also alleges that he was repeatedly denied transfers to accommodate his disability of

bipolar disorder and anxiety, which were worsened by the hostile work environment. (Id. ¶¶

94–111.) Eventually the harassment became so intolerable that Felde resigned. (Id. ¶¶ 90,

111.)

        Felde filed his first charge with the Equal Employment Opportunity Commission on

April 26, 2015. (EEOC # 443-2015-00628, Docket # 20 ¶ 12.) The charge alleged that

“Milwaukee County discriminated against him on the basis of his sex and disability and in

retaliation for opposing workplace discrimination.” (Id.)

        Almost two years later, on February 6, 2017, Felde filed an intake questionnaire with

the EEOC stating that he had been constructively discharged from his employment at the

airport on April 22, 2016 due to ongoing sexual harassment, retaliation, and failure to

accommodate his disability. (Docket # 20-1.) On March 21, 2017, he filed a verified charge


                                              2
of discrimination stating that he had requested transfers as a reasonable accommodation in

the fall of 2014 and 2015 but was denied. (EEOC # 443-2017-00456, Docket # 20-2.) The

second charge reiterated his claim of ongoing sexual harassment, retaliation, and failure to

accommodate his disability. (Id.)

       The EEOC issued right to sue letters for these charges on October 23, 2017 and

March 6, 2018. On January 16, 2018, Felde filed his initial complaint in this court against

the defendants as well as the Milwaukee County Department of Public Works. (Docket #

1.) The complaint alleged sexual harassment and sex discrimination in violation of Title

VII, 42 U.S.C. § 2000e et seq. and the Fourteenth Amendment via 42 U.S.C. § 1983;

retaliation in violation of Title VII; and disability discrimination under the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. § 12203(a)–(b) and the Rehabilitation Act of 1973

(the “Rehabilitation Act”), 29 U.S.C. § 701 et seq. (Id.)

       On March 30, 2018 all defendants except Marcus Brown, who had not yet been

served, filed a motion to dismiss. (Docket # 13.) The defendants pointed out many alleged

deficiencies in the complaint, including that the Milwaukee County Department of Public

Works was a non-suable entity, (id. at 24).

       On April 20, 2018 Felde filed an amended complaint that, inter alia, removed the

Milwaukee County Department of Public Works as a defendant. (Docket # 20.) Felde also

filed a brief in opposition to the defendants’ motion to dismiss. (Docket # 21.)

       On May 4, 2018 defendants Milwaukee County, Christopher Lukas, Kenneth

Skowronski, and Timothy Brown filed a partial motion to dismiss Felde’s amended

complaint. (Docket # 23.) The defendants acknowledged that Felde had cured some of the

defects in the original complaint. (Docket # 24 at 1.) However, they argued that certain


                                                   3
claims in the amended complaint were time-barred. (Id. at 4–6.) They also argued that the

amended complaint did not allege that defendant Lukas had sufficient supervisory authority

over Felde to give rise to an Equal Protection claim against him. (Id. at 6–10.) On May 25,

Felde filed a brief in opposition to the defendants’ motion to dismiss. (Docket # 25.) On

June 8, the defendants (minus Marcus Brown) filed their reply. (Docket # 29.)

       On June 14, 2018 defendant Marcus Brown was finally served with the summons

and the amended complaint. (Docket # 30.) On July 5, 2018, Marcus Brown filed a motion

to dismiss. (Docket # 31.) Marcus Brown’s motion argued that the complaint failed to allege

that he had sufficient supervisory authority over Felde, (id. at 3–6), that the events plausibly

occurred within the statute of limitations period for § 1983 claims, (id. at 6–7), or that the

conduct was intentional or severe or pervasive enough to constitute actionable sexual

harassment, (id. at 7–9). On July 26, Felde filed his brief in opposition to defendant Marcus

Brown’s motion to dismiss. (Docket # 34.) On August 9, Marcus Brown filed his reply.

       On August 29, 2018 Felde moved for leave to file a second amended complaint

under Federal Rule of Civil Procedure 15 in the event I found that his first amended

complaint was deficient. (Docket # 36.) On September 5, all the defendants filed a brief in

opposition. (Docket # 37.)

       Before me now are the defendants’ (minus Marcus Brown) motion to dismiss the

original complaint (Docket # 13), the defendants’ (minus Marcus Brown) partial motion to

dismiss the amended complaint (Docket # 23), defendant Marcus Brown’s motion to

dismiss the amended complaint (Docket # 31), and Felde’s motion to file a second amended

complaint (Docket # 36).




                                                  4
       Because Felde’s first amended complaint is now the operative complaint, the

defendants’ first motion to dismiss (Docket # 13) will be dismissed as moot. I will now

address the defendants’ motions to dismiss the amended complaint (Docket # 23 and

Docket # 31).

                                    APPLICABLE RULE

       The defendants move to dismiss for failure to state a claim upon which relief may be

granted. Fed. R. Civ. P. 12(b)(6). Under Rule 8(a)(2), a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” The Supreme

Court has interpreted this language to require that the plaintiff plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). In Ashcroft v. Iqbal, the Supreme Court elaborated further on the pleadings standard,

explaining that a “claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged,” though this “standard is not akin to a ‘probability requirement.’” 556

U.S. 662, 678 (2009). The allegations in the complaint “must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555 (internal citation omitted). I

must construe the complaint “in the light most favorable to the plaintiff, taking as true all

well-pleaded factual allegations and making all possible inferences from those allegations in

his or her favor.” Lee v. City of Chicago, 330 F.3d 456, 459 (7th Cir. 2003). However, in

deciding a motion to dismiss, I am not bound to accept as true legal conclusions couched as

facts. Bonte v. U.S. Bank, N.A., 624 F.3d 461, 465 (7th Cir. 2010).




                                                  5
                                            ANALYSIS

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he was

deprived of a right secured by the Constitution or laws of the United States; and 2) the

defendant was acting under color of state law. Buchanan-Moore v. County of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861

(7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980).

        The defendants argue that the amended complaint fails to allege facts showing that

defendants Lukas and Marcus Brown acted under color of state law. (Docket # 24 at 6–10,

Docket # 32 at 3–6.) Marcus Brown also argues that the complaint does not allege sufficient

facts to show when the events occurred, and therefore the court cannot plausibly conclude

that the actions took place within the six-year statute of limitations for § 1983 actions. (Id. at

6–7.) Marcus Brown also argues that the complaint fails to show that his conduct was

intentional or severe or pervasive enough to constitute actionable sexual harassment. (Id. at

7–9.)

        1.     “Under Color of State Law”

        The amended complaint alleges that, as “supervisors,” the individual defendants

violated Felde’s equal protection rights by, inter alia, “directly participating in the

harassment and bullying of plaintiff because of his sex and because of his failure to conform

to gender roles for men, and/or by permitting and encouraging his coworkers to do so by

turning a blind eye to their sexual harassment and bullying of plaintiff.” (Docket # 20 ¶

120.) It also alleges specific behavior by each individual defendant. (Id. at ¶¶ 24, 51, 54–65,

69, 76–80, 84, 86, 91, 93, 103–104.)

        The defendants argue that the complaint fails to state adequate facts alleging that


                                                   6
Lukas and Marcus Brown were acting under color of state law. (Docket # 24 at 6–10,

Docket # 32 at 3–6.) The defendants cite to Valentine v. City of Chicago, 452 F.3d 670, 682

(7th Cir. 2006), as amended (July 6, 2006), for the proposition that only those with

supervisory status over the plaintiff can be found to be acting under color of state law.

(Docket # 24 at 7–8, Docket # 32 at 4–5.) The defendants argue that the complaint does not

sufficiently allege facts supporting the conclusion that Lukas and Marcus Brown had

supervisory authority over Felde, and therefore that they acted under color of state law.

(Docket # 24 at 8–10, Docket # 32 at 5–7.)

       The defendants erroneously conflate the requirements for Title VII liability with the

requirements for showing that a defendant acted under color of state law for purposes of §

1983. Valentine did not hold that a plaintiff must allege that the defendants had supervisory

authority over the plaintiff to state a claim under § 1983. Valentine concerned claims under

both Title VII and § 1983, and the language about supervisory authority cited by plaintiffs

comes from the portion of the decision addressing Title VII. Valentine, 452 F.3d at 678.

(Docket # 24 at 8.) To give rise to employer liability under Title VII, the defendant must

have had “authority to affect the terms and conditions of the victim’s employment. This

authority primarily consists of the power to hire, fire, demote, promote, transfer, or

discipline an employee. Absent an entrustment of at least some of this authority, an

employee does not qualify as a supervisor for purposes imputing liability to the employer.”

Parkins v. Civil Constructors of Illinois, Inc., 163 F.3d 1027, 1034 (7th Cir. 1998). See also Vance

v. Ball State Univ., 133 S. Ct. 2434, 2443–54 (2013) (approving the Seventh Circuit’s

approach and holding that “an employer may be vicariously liable for an employee’s

unlawful harassment only when the employer has empowered that employee to take


                                                    7
tangible employment actions against the victim”).

       The standard for liability under § 1983 is different. In Valentine, the court of appeals

noted the dispute between the parties as to whether a defendant needed to be a “supervisor”

to act under color of state law for a § 1983 claim, but it did not resolve that issue directly.

Valentine, 452 F.3d at 683. Instead, the Seventh Circuit restated its standard for determining

whether a defendant acted under color of state law for § 1983: “Action is taken under color

of state law when it involves a misuse of power, ‘possessed by virtue of state law and made

possible only because the wrongdoer is clothed with the authority of state law.’ As a result,

acts by a state officer are not made under color of state law unless they are related in some

way to the performance of the duties of the state office.” Valentine, 452 F.3d at 682–83

(citing Honaker v. Smith, 256 F.3d 477, 484–85 (7th Cir. 2001) (internal quotations and

citations omitted)). See also Mercer v. Cook Cty., Ill., No. 09-CV-5565, 2012 WL 1044549, at

*10 (N.D. Ill. Mar. 28, 2018), aff’d, 527 F. App’x 515 (7th Cir. 2013).

       In fact, no case cited by the defendants discussing liability under § 1983 requires that

the defendant exercise supervisory authority over the plaintiff to the extent required for

vicarious liability under Title VII. In Chaparro v. City of Chicago, 47 F. Supp. 3d 767, 780–81

(N.D. Ill. June 12, 2014), the court granted summary judgment for the defendants when

they were merely coworkers with no “measure of authority over the plaintiff” and “none of

the incidents about which she complains appears to have arisen because Chaparro was

under any obligation to follow their directives.” Chaparro therefore precluded a § 1983 claim

when the defendant had no authority whatsoever over the plaintiff. It did not require that the

defendant’s authority rise to the level of supervisory status such as that required for Title VII

liability. Similarly, in Doermann v. Ill./Dep’t of Children and Family Servs., No. 09-C-2295,


                                                  8
2009 WL 3273367 (N.D. Ill. Oct. 6, 2009), the court dismissed a complaint because it was

devoid of any factual allegations concerning the defendant’s authority over the plaintiff that

would establish that the alleged harassment was committed under color of state law. It

reiterated the language of Woodward v. Worland, 977 F.2d 1392, 1401 (10th Cir. 1992), that

the defendant must have “some measure of authority over the plaintiff,” Doermann at *2, but

it did not require that authority to rise to the level of supervisory status as under Title VII.

       Additionally, the defendants argue that Felde’s claims against Lukas fail under

Monell. (Docket # 29 at 6–7) (citing Kelly v. Mun. Courts of Marion Cty., Ind., 97 F.3d 902, 909

(7th Cir. 1996) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978))). The

defendants argue that limiting liability under §1983 only to those with direct supervisory

authority over the Plaintiff makes sense because “[t]his properly insulates individuals up the

chain of command from personal liability for acts they may not have known anything about

or were not in a position to do anything about. If this line of demarcation did not exist,

Plaintiff would be able to personally sue every member in the chain of command including

the Assistant Director of the Airport, the Director of the Airport, the Director of the

Department of Transportation, the County Executive and, theoretically, the members of the

County Board. While Plaintiff was at it, he would undoubtedly also sue everyone in the

Human Resources Department as well.” (Docket # 24 at 10.) Defendants are correct that

there is no vicarious liability under § 1983. However, Felde does not allege that Lukas is

vicariously liable for the conduct of employees below him. Rather, Felde alleges that Lukas

personally participated in the violations of his constitutional rights. Thus, the defendants’

concerns about unlimited vicarious liability are not applicable to Felde’s claims.

       Accordingly, in the absence of any authority holding that a defendant cannot be


                                                   9
liable for a § 1983 violation unless he or she had supervisory authority over the plaintiff such

as that required for vicarious liability under Title VII, I will use the test articulated by the

Seventh Circuit in Valentine and reiterated by district courts in Chaparro and Doermann:

whether the actions were “a misuse of power, ‘possessed by virtue of state law and made

possible only because the wrongdoer is clothed with the authority of state law.’” In other

words, the question is whether the actions were related in some way to the power over the

plaintiff that the defendants possessed in their positions as state employees.

              1.1.    Christopher Lukas

       The amended complaint alleges that Lukas was Airport Maintenance Manager for

General Mitchell Airport. (Document # 20 ¶ 8.) He was responsible for the supervision of

the other individual defendants, Supervisor Kenneth Skowronski, Assistant Supervisor

Marcus Brown, and Assistant Supervisor Timothy Brown. (Id.) He was responsible to direct

their work, evaluate their job performance, and impose disciplinary action. (Id.) The

complaint alleges that all the actions in the complaint allegedly taken by Lukas were taken

while carrying out his duties and responsibilities as Airport Maintenance Manager. (Id.) The

complaint specifically alleges that on or around November 23, 2005, Felde reported a

coworker’s lewd gesture to Lukas, who failed to take any action to investigate his complaint

or prevent similar instances in the future and suggested that Felde had misinterpreted the

gesture. (Id. ¶ 54.) The complaint also alleges that on December 12, 2014, Felde spoke to

Lukas about his coworkers’ sexual harassment of him and his fear of retaliation, to which

Lukas replied that retaliation “was to be expected.” (Id. ¶ 79.) Felde also alleges that Lukas

dismissed his concerns about his bipolar disorder being worsened by the harassment and

bullying from his coworkers (Id. ¶ 80.) The complaint alleges that Lukas “was the


                                                 10
appointing authority or designee on many of plaintiff’s grievances and in a position to

address his concerns with the sexual harassment and retaliatory and bullying behavior of his

coworkers and supervisors, however, rather than address plaintiff’s concerns Lukas

deliberately ignored them and allowed the unlawful and discriminatory conduct to

continue.” (Id. ¶ 93.) The complaint also alleges that when his request for accommodation

was denied in 2014, Timothy Brown told him that it was Lukas’s decision to deny the

transfer. (Id. ¶ 103.)

        These allegations abundantly support an inference that Lukas was not merely Felde’s

coworker. He was in a position of state-granted authority over Felde that would have

allowed him to redress Felde’s grievances in the workplace and/or effectuate a transfer to

relieve the harassment and accommodate Felde’s alleged disability. Thus, he was acting

under color of state law.

                1.2.     Marcus Brown

        The amended complaint alleges that Marcus Brown was Assistant Airport

Maintenance Supervisor at General Mitchell Airport. (Document # 20 ¶ 11.) He had

“supervisory responsibility for the airport maintenance workers, including plaintiff, to

include directing their work, evaluating their job performance and recommending and/or

imposing disciplinary action.” (Id.) The complaint alleges that Marcus Brown called Felde

derogatory names, made fun of him, directed sexual innuendo and sexually explicit taunts

at him and laughed about it with Felde’s coworkers, and insisted that Felde show him his

underwear. (Id. at 55–58, 61.) Felde alleges that Marcus Brown would “harass and

humiliate” him, “including in the hallway, on job assignments or in the lunchroom,” (id. at

56), and that this contributed to the hostile work environment by implicitly giving


                                               11
coworkers permission to speak the same way to Felde, (id. at 60).

       These allegations support a reasonable inference that Marcus Brown was not merely

Felde’s coworker. Rather, he had state-granted authority to direct Felde’s work, evaluate his

job performance, and recommend or impose disciplinary action. With authority over both

Felde and his coworkers, he would have had at least some measure of control over Felde’s

work environment.

       I thus conclude that the amended complaint adequately alleges that Lukas and

Marcus Brown individually acted under color of state law for Felde’s § 1983 claim.

       2.     Statute of Limitations for § 1983 Actions

       Marcus Brown argues that Felde has failed to allege sufficient facts to plausibly show

that the events complained of occurred within the six-year statute of limitations for § 1983

claims. (Docket # 32 at 6–7.) He points out that because Felde filed his complaint on

January 16, 2018, the statute of limitations began to run on January 16, 2012. He notes that

the complaint states generically that the events occurred between November 2004 until

Marcus Brown retired in 2013, (Docket # 32 at 7, citing Docket # 20 ¶ 59), and the only

allegation against Marcus Brown with a specific time reference is one event in 2012,

(Docket # 32 at 7, citing Docket # 20 at 61). Thus, he argues, it is impossible to conclude

that the events took place within the statute of limitations.

       Marcus Brown is correct that the statute of limitations for § 1983 claims filed in

Wisconsin is six years. Miles v. Trempealeau Cty., 204 F. App’x 570, 572 (7th Cir. 2006).

However, under the continuing violation doctrine, events that occurred outside of that six-

year statute of limitations may be considered where they contributed to a hostile work

environment, as long as at least one of the contributing acts occurred within the six-year


                                                   12
period. Hildebrandt v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1036 n. 18 (7th Cir. 2003) (“[A]ny

discrete acts that . . . occurred outside of the limitations period for § 1983 actions are barred,

but acts that contribute to a hostile work environment may be considered so long as one of

the contributing acts occurred within the limitations period.”). See also Paul v. Chicago Transit

Authority, No. 14-CV-03259, 2018 WL 1378183, at *5 (N.D. Ill. March 19, 2018) (citing

Stepney, 392 F.3d at 240 (“The doctrine applies to claims like sexual harassment, where an

individual act cannot be made the subject of a lawsuit when it occurs because its character

as a violation did not become clear until it was repeated during the limitations period.”).

The Supreme Court reasoned that a “hostile work environment claim is composed of a

series of separate acts that collectively constitute one ‘unlawful employment practice.’ . . .

Provided that an act contributing to the claim occurs within the filing period, the entire time

period of the hostile environment may be considered by a court for the purposes of

determining liability.” National R.R. Passengers Corp. v. Morgan, 536 U.S. 101, 117 (2002)

(quoting 42 U.S.C. § 2000e-5(e)(1)). 1 “Because the ‘unlawful employment practice’ is not

complete until the last act of harassment concludes, older incidents may be considered

timely because they are part the same ‘practice’ as the newer incidents.” Everson v. City of

Madison, 672 F. Supp. 2d 881, 885 (W.D. Wis. Dec. 10, 2009).

        The case Marcus Brown cites, Beito v. Aldrich, No. CV-07-222-CI, 2008 WL 3457045,

at *3 (E.D. Wash. Aug. 11, 2008), is inapposite. In that case, the court dismissed a

complaint that broadly alleged only that the plaintiff was “‘tortured, shocked, and

threatened,’ without any reference to time, date, circumstances or alleged actors.” Id. That is



        1
          Although Morgan concerned a Title VII claim, the continuous violation doctrine applies equally to § 1983
claims. Hildebrandt v. Illinois Dept. of Natural Resources, 347 F.3d 1014, 1036 (7th Cir. 2003).

                                                          13
not the case here, where even though every single allegation does not have an attached date,

the complaint overall is highly detailed so as to support reasonable inferences about the

dates, circumstances, and actors involved. Even if, as Marcus Brown argues, Beito stands for

the proposition that “[a] complete lack of references to time results in a conclusion that the

complaint fails to state a plausible claim for relief,” (Docket # 32 at 7), that would not apply

here because this complaint does contain time references, albeit sometimes vague ones. This

is simply not a case where there is a “complete lack of references to time.”

       Felde makes detailed allegations of harassing and demeaning behavior by Marcus

Brown, and while not every allegation refers to a specific date, Felde alleges that such

humiliating sexual remarks were “constant from the time plaintiff transferred to the airport

in November 2004 until Brown retired in 2013.” (Docket # 20 ¶¶ 55–61.) This time frame

clearly encompasses acts occurring within six years of Felde’s filing this lawsuit in January

2018. Also, Felde alleges that Marcus Brown “directed inappropriate sexual comments at

plaintiff on a weekly and sometimes daily basis, with inappropriate remarks sometimes

occurring several times in a given day. Occasionally a month would go by without any

comments from Marcus Brown but never more than a month.” (Id. ¶ 59.) These allegations

support a reasonable inference that some of Marcus Brown’s offending behavior occurred

after January 16, 2012. Thus, I find that Felde’s claim against Marcus Brown of a hostile

work environment is not barred by the statute of limitations.

       3.     Actionable Sexual Harassment

       Marcus Brown argues that “the only potentially timely claim alleged in the

Complaint is clearly not sufficient to rise to the level of a violation of the law.” (Docket # 32

at 7.) He relies on his argument that the only allegation plausibly claimed to have occurred


                                                  14
within the statute of limitations was the 2012 incident in which he allegedly demanded to

see Felde’s underwear, arguing that this incident alone is insufficient to constitute a hostile

work environment. (Id. at 8–9.)

       However, as already noted, to establish whether a work environment was hostile, a

court may examine contributing events outside the statute of limitations period as long as at

least one event occurred within that period. Because the complaint supports a reasonable

inference that some of Marcus Brown’s alleged offensive behavior occurred after January

16, 2012, the court may examine the entirety of Marcus Brown’s alleged behavior even if it

occurred before January 16, 2012.

       Marcus Brown does not dispute that Felde’s allegations, considered in their totality,

state a claim for actionable sexual harassment. Indeed, Felde alleges specific facts

supporting an inference that Marcus Brown both “participated in creating a hostile work

environment and condoned the hostile actions of other employees.” See Hildebrandt v. Illinois

Dep’t of Natural Res., 347 F.3d 1014, 1039 (7th Cir. 2003). Thus, the complaint states a claim

of actionable sexual harassment under § 1983.

       4.     Alleged Refusal to Transfer

       In order to bring a Title VII or ADA action in Wisconsin federal court, a plaintiff

must file a charge with a federal or state equal rights agency within 300 days after the

alleged unlawful action occurred. 42 U.S.C. § 2000e-5(e). See Ferrill v. City of Milwaukee, 295

F. Supp. 2d 920, 923 (E.D. Wis. 2003) (explaining that Wisconsin is a “deferral state” in

which plaintiffs have 300 days to file a Title VII charge rather than the 180-day statutory

default; also noting that the 300-day limitation is subject to a number of tolling

mechanisms). See also Stepney v. Naperville School Dist. 203, 392 F.3d 236, 239 (7th Cir. 2004)


                                                 15
(explaining that the 300-day limitation applies to ADA claims because the ADA’s

enforcement provision expressly incorporates Title VII’s enforcement provision).

       Felde argues, and the defendants concede, that Felde’s EEOC intake questionnaire

filed on February 6, 2017 can be construed as an EEOC charge for purposes of the statute of

limitations. (Docket # 20 ¶ 16, Docket # 24 at 4–5.) Counting back 300 days, the defendants

arrive at April 12, 2016 as the date before which actions occurred outside the statute of

limitations for the second claim. Therefore, the defendants argue, any actions occurring

between the filing of the first EEOC charge on April 26, 2015 and April 12, 2016 cannot

give rise to liability under Title VII or the ADA. (Docket # 24 at 4–5.)

       The defendants point to only one specific allegation that they argue is barred by the

statute of limitations: the alleged refusal of Felde’s request for a transfer sometime between

when he filed his first EEOC charge on April 26, 2015 and December 31, 2015. (Id. at 6.)

They argue that “any claims arising out of this requested transfer, whether based on sex or

disability discrimination or retaliation, must be barred.” (Id.) Notably, however, the

defendants do not point to any of Felde’s causes of action that relies upon that particular

event. Thus, even if that one event were time-barred, that would not result in the dismissal

of any of Felde’s claims.

       Furthermore, although the alleged 2015 refusal of Felde’s transfer did occur outside

the statutory limitations period, it is not time-barred. Felde does not suggest that the 2015

refusal to transfer him is alone actionable under either Title VII or the ADA, in which case

it would clearly be barred by the statute of limitations. See Teague v. Northwestern Memorial

Hosp., 492 F. App’x 680, 684 (7th Cir. 2012) (“[a] refusal to accommodate is a discrete act—

not an ongoing omission—and therefore the continuing violation doctrine does not apply”)


                                                 16
(citing Tobin v. Liberty Mut. Ins. Co., 553 F.3d 121, 130–31 (1st Cir. 2009)); Paul v. Chicago

Transit Authority, No. 14-CV-03259, 2018 WL 1378183, *5 (N.D. Ill. March 19, 2018)

(citing Stepney, 392 F.3d at 240); Rouse v. Chicago Transit Authority, No. 13-CV-5260, 2016

WL 5233591, *6–11 (N.D. Ill. Sept. 21, 2016). Rather, Felde argues that the repeated refusal

to transfer Felde was a contributing factor to Felde’s alleged constructive discharge on April

22, 2016, which defendants have conceded was timely charged. (Docket # 20 ¶¶ 123, 126;

Docket # 25 at 5.) Relatedly, under the continuing violation doctrine already explained that

applies to Title VII and § 1983 actions, any relevant actions between April 26, 2015 and

April 12, 2016, including the 2015 failure to transfer Felde, are not time-barred insofar as

they contributed to the sexual harassment and allegedly hostile workplace.

       5.     Second Amended Complaint

       While expressing confidence in the first amended complaint, Felde moved for leave

to file a second amended complaint to remedy what the defendants claimed were defects in

the first amended complaint justifying dismissal. (Docket # 36.) Because I find that the first

amended complaint survives the defendants’ motions to dismiss, Felde’s motion to file a

second amended complaint will be denied.

                                      CONCLUSION

       Because the first amended complaint adequately states a claim upon which relief can

be granted, I will deny the defendants’ motions to dismiss for failure to state a claim.

Accordingly, I will also deny the plaintiff’s motion to file a second amended complaint.

                                          ORDER

       NOW, THEREFORE, IT IS ORDERED that the defendants’ motion to dismiss

plaintiff’s complaint (Docket # 13) is hereby DENIED AS MOOT.

                                                17
      IT IS FURTHER ORDERED that the defendants’ partial motion to dismiss

plaintiff’s amended complaint (Docket # 23) is hereby DENIED.

      IT IS FURTHER ORDERED that defendant Marcus Brown’s motion to dismiss

plaintiff’s amended complaint (Docket # 31) is hereby DENIED.

      IT IS FURTHER ORDERED that the plaintiff’s expedited motion for leave to file a

second amended complaint (Docket # 36) is hereby DENIED.



      Dated at Milwaukee, Wisconsin this 16th day of November, 2018.



                                              BY THE COURT

                                              s/Nancy Joseph
                                              NANCY JOSEPH
                                              United States Magistrate Judge




                                            18
